           Case 1:21-cr-00096-DAD-BAM Document 76 Filed 09/16/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 CHRISTOPHER D. BAKER
   LAURA JEAN BERGER
 3 Assistant United States Attorney
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                                IN THE UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                           CASE NO. 1:21-CR-00096-DAD-BAM
12
                                   Plaintiff,            STIPULATION REGARDING BRIEFING
13                                                       SCHEDULE ON DEFENDANT’S MOTION FOR
                             v.                          BAIL REIVEW AND ORDER
14
     DANIEL ARMENDARIZ MERCADO,                          DATE: September 22, 2021
15                                                       TIME: 2:00 p.m.
                                  Defendant.             COURT: Hon. Magistrate Judge Sheila K. Oberto
16

17
                                                  STIPULATION
18
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19
     through defendant’s counsel of record, hereby stipulate as follows:
20
            1.      On September 15, 2021, defendant filed a motion for bail review (ECF No. 72) and the
21
     Court thereafter entered a briefing schedule requiring the government to file its opposition brief not later
22
     than noon on September 17, 2021. ECF No. 74.
23
            2.      By this stipulation, the parties move the Court to continue and reset the date and time by
24
     which the government’s opposition brief to not later than 11:00am on September 20, 2021.
25
            3.      The parties agree and stipulate, and request that the Court find, that good cause exists to
26
     extend the time for the government to file its opposition brief given the nature of the issues and
27
     arguments raised in defendant’s motion.
28

      STIPULATION REGARDING BRIEFING SCHEDULE ON          1
      DEFENDANT’S MOTION FOR BAIL REVIEW
         Case 1:21-cr-00096-DAD-BAM Document 76 Filed 09/16/21 Page 2 of 2


 1        IT IS SO STIPULATED.

 2

 3
     Dated: September 15, 2021                         PHILLIP A. TALBERT
 4                                                     Acting United States Attorney
 5
                                                       /s/ CHRISTOPHER D. BAKER
 6                                                     CHRISTOPHER D. BAKER
                                                       Assistant United States Attorney
 7

 8
     Dated: September 15, 2021                         /s/ ANTHONY CAPOZZI
 9                                                     ANTHONY CAPOZZI
10                                                     Counsel for Defendant
                                                       DANIEL ARMENDARIZ
11                                                     MERCADO

12

13

14                                       FINDINGS AND ORDER

15        IT IS SO ORDERED.

16

17

18
     DATED: 9/16/2021
19                                                THE HONORABLE SHEILA K. OBERTO
                                                  UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING BRIEFING SCHEDULE ON    2
     DEFENDANT’S MOTION FOR BAIL REVIEW
